Citation Nr: 0409568	
Decision Date: 04/13/04    Archive Date: 04/21/04

DOCKET NO.  99-08 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES


1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for a low back disorder 
diagnosed as herniated disc at the level of the fourth and fifth 
lumbar intervertebral space (L4-5) with degenerative disc disease.

3.  Entitlement to service connection for dental injury from 
trauma.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


INTRODUCTION

The veteran had active duty service from December 1973 to December 
1975.

This matter came before the Board of Veteran's Appeals (Board) on 
appeal from an August 1998 rating decision in which the Department 
of Veterans Affairs (VA) regional office (RO) in St. Petersburg, 
Florida, denied service connection for dental trauma.  The veteran 
has also appealed a March 1998 rating decision that denied service 
connection for diabetes mellitus and an April 1999 rating decision 
that denied service connection for herniated disc L4-5 with 
degenerative disc disease.

This matter was remanded to the RO by the Board in January 2001 to 
ensure compliance with the Veterans Claims Assistance Act of 2000 
(VCAA).  

I note that in treatment notes dated in August 1994, it was 
indicated that the veteran was totally and permanently disabled 
and that it was unlikely that he could return to gainful 
employment.  The veteran added a note that he was unable to work 
because of back injuries and illness.  This assertion, at least by 
implication, is a claim for entitlement to a total disability 
rating for compensation purposes based on individual 
unemployability due to the veteran's claimed service-connected 
disabilities (TDIU).  The TDIU claim has not been adjudicated by 
the RO and is referred to the RO for appropriate action.


REMAND

This appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran if 
any further action is required on the veteran's part.

The veteran has current disability from a low back disorder that 
has been diagnosed as spinal stenosis of the lumbar spine and also 
diagnosed as herniated disc at L4-5 with degenerative disc 
disease.  He also has disability from diabetes mellitus.  He also 
claims that he has service-connected disability from dental 
trauma.

The veteran testified during a hearing in March 2000 that while he 
was serving in Germany he fell during a field operation and 
injured his jaw and back.  He attributes his claimed current 
disabilities from loss of teeth and lumbar disc disease to this 
incident.  He testified that he was first treated in a civilian 
hospital in Germany and was then transferred to a hospital at an 
Army base in Germany.  He has not identified either hospital by 
name.  However, copies of service medical records that he 
submitted in 2003 document an injury in July 1974 when the veteran 
fell during a forced march and sustained multiple contusions 
involving his head, neck, chest and abdomen, and a possible 
cerebral concussion.  One such record indicates that he was first 
treated at a German hospital and was later evacuated by helicopter 
to an Army hospital.  The final diagnoses were cerebral concussion 
and facial contusions.  Other service medical records show some 
treatment for complaints of back pain in September 1975.  An 
unsigned statement dated in December 1975 indicates that the 
veteran had last been examined in October 1975 and that there had 
been no change in his medical condition.  The service medical 
records contained in the claims file do not include a report of a 
medical examination conducted in October 1975.  The veteran 
testified that he was not given a medical examination at the time 
of his separation from service.

In an undated medical history apparently given for dental 
treatment during his service, the veteran denied ever having been 
treated for diabetes.  However, the veteran contends that the 
onset of his diabetes mellitus was during his active duty service.  
To support that assertion, he cites a service medical record dated 
in August 1975 that indicates that he was placed on a physical 
profile due to a condition that would impair his judgment and 
reliability for a temporary period of time.

The veteran has cited service medical records that he contends 
show the onset of his diabetes mellitus during his active duty 
service.  He also contends that soon after his separation from 
service he had symptoms of diabetes and sought treatment at a VA 
medical center in Atlanta, Georgia.  The veteran has testified 
that he passed out in 1975 and sought treatment at the VA medical 
center in Atlanta, Georgia.  He contends that this episode was 
indicative of disability from diabetes mellitus.  He testified 
that he had in-service symptoms of passing out, blurred vision, 
and memory loss.  I note that in April 2000, the RO requested 
records "from 1975 to 1976" from the VA medical center in Decatur, 
Georgia (also known as the Atlanta, VA medical center).  A 
response was received that such records were not available.  
However, the record does contain copies of records of treatment of 
the veteran at the VA medical center in Decatur Georgia, on later 
dates.  

Furthermore, the record contains a portion of a favorable decision 
for the award of disability benefits administered by the Social 
Security Administration.  The award was based on disability from 
"spinal pain, diabetes mellitus with peripheral neuropathy, and 
hepatitis."  The RO has not attempted to obtain records from the 
Social Security Administration.

VA must attempt to obtain relevant records in the custody of a 
Federal department or agency, including VA medical facilities and 
other agencies such as the Social Security Administration.  38 
C.F.R. § 3.159(c)(2) (2003).  Further, in the event that VA is 
unable to obtain records identified by the veteran, VA must notify 
the veteran of its inability to obtain such records in order to 
allow the veteran to obtain and submit such records himself.

In a statement filed in June 2001, the veteran requested the RO to 
assist him in obtaining records of VA treatment at VA medical 
centers, VA outpatient treatment clinics, and by private 
physicians.  He also requested the RO attempt to obtain his 
medical records "from Germany."

The veteran has identified several sources of treatment, the 
records of which have not been obtained by the RO.  These include 
records of treatment the veteran claims to have received at VA 
medical centers in Decatur, Georgia; Biloxi, Mississippi; and 
Birmingham, Alabama; at VA outpatient centers in Panama City and 
Pensacola, Florida; and from private physicians.  The RO has 
attempted to obtain some of these records but apparently has not 
obtained all records that may be relevant and available.  For 
example, records obtained from the VA outpatient treatment clinic 
in Panama City, Florida, consist mainly of computer printouts of 
lists of medications, appointment schedules, and laboratory test 
results.  Such records contain only a few reports of actual 
clinical findings.  As another example, the response received from 
a private physician who had treated the veteran for a back 
disorder (Dr. Elzawarhy) indicates that only a part of the 
available records were sent to the RO.  A response from the VA 
medical center in Decatur, Georgia, indicated that no records are 
available; however, this was in response to a request for records 
limited to the years 1975 and 1976.  

If after reasonable efforts VA has been unable to obtain non-
Federal records, or after continued efforts to obtain Federal 
records concludes that it is reasonably certain they do not exist 
or further efforts to obtain the would be futile, VA must provide 
the claimant with written or oral notice of that fact.  VA must 
make a record of any oral notice conveyed to the claimant.  In the 
case of non-federal records, VA may provide the notice to the 
veteran at the same time it makes its final attempt to obtain the 
relevant records.  In either case, the notice must contain the 
following information:  1) The identity of the records VA was 
unable to obtain; 2) an explanation of the efforts VA made to 
obtain the records; 3) a description of any further action VA will 
take regarding the claim, including, but not limited to, notice 
that VA will decide the claim based on the evidence of record 
unless the claimant submits the records VA was unable to obtain; 
and 4) a notice that the claimant is ultimately responsible for 
providing the evidence.

Under 38 C.F.R. § 3.159(c)(4), VA's duty to assist a claimant in 
the development of his or her claims includes providing a medical 
examination if VA determines that such an examination is necessary 
to decide his or her claims.  The regulation further provides that 
medical examination is necessary if the information and evidence 
in the record does not contain sufficient medical evidence to 
decide the claim, but, 1) contains competent lay or medical 
evidence of a current diagnosed disability, or persistent or 
recurrent symptoms, 2) establishes that the veteran suffered an 
event, injury or disease in service and, 3) indicates that the 
claimed disability or symptoms may be associated with the 
established in-service disease.

In this case, medical examinations are necessary to decide the 
veteran's claim of entitlement to service connection for diabetes 
mellitus, a back disorder, and dental injury from trauma.  This is 
so because the veteran has current disability from diabetes 
mellitus, a back disorder, and a dental disorder.  Further, his 
service medical records document injuries sustained in a fall 
during a field operation.  The veteran has testified that he 
sustained injuries to his back and jaw in that incident.  Service 
medical records also document treatment for complaints of back 
pain.  A service medical record indicates that the veteran had 
temporary emotional instability that impaired his judgment and 
reliability.  The veteran has attributed that profile to an in-
service onset of diabetes mellitus.

Pursuant to this remand, the RO will be scheduling VA 
examinations.  The veteran is hereby notified that it is his 
responsibility to report for the examinations and to cooperate in 
the development of his claims.  The consequences of failure to 
report for VA examination without good cause may include denial of 
the claim.  38 C.F.R. §§ 3.158 and 3.655 (2003).

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claims and to ensure full 
compliance with due process requirements, the case is REMANDED to 
the RO for the following development:

1.  The RO should obtain the names and addresses of all medical 
care providers (VA, private or other) that have treated or 
examined the veteran for diabetes mellitus, a back disorder, 
and/or a dental disorder since his separation from service in 
December 1975.  The appellant should be requested to provide the 
approximate dates of treatment.  Also the RO should request the 
veteran to provide the name and location of the private hospital 
in which he claims he was hospitalized in Germany in July 1975.  
The RO should take all necessary steps to obtain any pertinent 
records that are not currently part of the claims folder and 
associate them with the claims folder.

2.  The RO should take all necessary steps to obtain the veteran's 
medical and adjudication records from the Social Security 
Administration. The RO should associate all correspondence and any 
records received with the claims file.  The RO must continue to 
request these records until either they are obtained or it is 
reasonably certain that the records do not exist or that further 
efforts to obtain the records would be futile.  All efforts to 
obtain these records should be fully documented.  The Social 
Security Administration should provide a negative response if 
records are not available.

3.  The RO should take all necessary steps to obtain clinical 
records of VA treatment the veteran claims to have received at the 
VA medical centers in Biloxi, Mississippi; Decatur, Georgia; and 
Birmingham, Alabama; and VA outpatient treatment clinics in 
Pensacola and Panama City, Florida. The RO should associate all 
correspondence and any records received with the claims file.  The 
RO must continue to request these records until either they are 
obtained or it is reasonably certain that they do not exist or 
that further efforts to obtain them would be futile.  All efforts 
to obtain these records should be fully documented.  

4.  The RO should take steps to obtain records of private medical 
treatment from Dr Kamel Elzawarhy, Panama City Florida; Dr. 
Ordonez, Panama City, Florida; and any other sources of relevant 
VA or private medical treatment.  The RO should associate all 
correspondence and any records received with the claims file.  

5.  The RO must review the claims file and ensure that all 
notification and development action required by 38 U.S.C.A. §§ 
5102, 5103, and 5103A (West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 (2003).

6.  The veteran should be afforded a VA examination to determine 
the nature and etiology of his disability from a back disorder.  
The claims folder should be made available to and reviewed by the 
examiner.  All indicated tests and diagnostic studies should be 
performed.  If the veteran has disability from a back disorder, 
the examiner should express an opinion for each diagnosis whether 
it is more likely than not (i.e., probability greater than 50 
percent), at least as likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., probability less than 50 
percent) that the disability identified was incurred in service, 
or is the result of the back injury that the veteran claims he 
sustained in service.  The examiner should provide a complete 
rationale for his/her conclusions.

7.  The veteran should be afforded a VA examination to determine 
whether he has current disability from diabetes mellitus and, if 
so, whether the diabetes was incurred during his active military 
service.  The claims folder should be made available to and 
reviewed by the examiner.  All indicated tests and diagnostic 
studies should be performed.  The examiner should express an 
opinion whether it is more likely than not (i.e., probability 
greater than 50 percent), at least as likely as not (i.e., 
probability of 50 percent), or less likely than not (i.e., 
probability less than 50 percent) that the veteran incurred 
diabetes mellitus during his active military service.  The 
examiner should provide a complete rationale for his/her 
conclusions.

8.  The veteran should be afforded a VA examination to determine 
whether he has current disability that is the result of his 
claimed disability from dental trauma during service.  The claims 
folder should be made available to and reviewed by the examiner.  
All indicated tests and diagnostic studies should be performed.  
If the veteran has disability from a dental disorder due to 
trauma, the examiner should express an opinion for each diagnosed 
dental condition whether it is more likely than not (i.e., 
probability greater than 50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less likely than not (i.e., 
probability less than 50 percent) that any such disability 
identified was incurred in service, or is due to the jaw injury 
the veteran claims to have incurred in service.  The examiner 
should provide a complete rationale for his/her conclusions.

9.  Then, the RO should again review the record and readjudicate 
the claims for entitlement to service connection for diabetes 
mellitus, a low back disorder, and dental trauma.  If any benefit 
sought on appeal remains denied, the appellant and the appellant's 
representative should be provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain notice of all relevant 
actions taken on the claim for benefits, to include a summary of 
the evidence and applicable law and regulations considered 
pertinent to the issue currently on appeal.  An appropriate period 
of time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2002).





